 

CIVIL RIGHTS COMPLAINT
42 U.S.C, § 1983 22 ete pM ash

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x
AYO Y
Chreg ve wash ctr ROL De

Full natne of plaintiff/prisoner ID#

 

 

 

Plaintiff, JURY DEMAND
YES NO
-against-
NAS Pry le
Akers @slang

 

 

Enter full names of defendants
iMake sure those listed above are
identical to those listed in Part IIL]

 

Defendants.
x
1 Previous Lawsuits:
A, Have you begun other lawsuits in state or federal court
dealing with the same facts involved in this action or a“

otherwise relating to your imprisonment? Yes({ ) No (4

B. If your answer to A is yes, describe each lawsuit in the space below
(If there is more than one lawsuit, describe the additional lawsuits
on another piece of paper, using the same outline.)

1. Parties to this previous lawsuit:

Plaintiffs:

 

 

Defendants:

 

 

2. Court (if federal court, name the district;
if state court, name the county)

 

3, Docket Number:

 
4. Name of the Judge to whem case was assigned:

5. Disposition: (for example: Was the case dismissed? Was it
appealed? Is it still pending?)

 

6. Approximate date of filing lawsuit:

 

7. Approximate date of disposition:

 

rN oc

Place of Present Confinement: Qy Kev TSland Hel Hazen $b es tEhenh vy

; Wate
A. Is there a prisoner grievance procedure in this institution? Yes ( “No ( )

B. Did you present the facts relating to your complaint in the prisoner
grievance procedure? Yes{ ) No(

C. If your answer is YES,

1, What steps did you take? sent yh, vA Bice. a, b
imtin + fo Nye Com) bre Ln <

 

2, What was the result? “ID re Guay eck fle bag ER

 

D. If your answer is NO, explain why not

 

 

E. If there is no prison grievance-procedure in the institution, did you complain
to prison authorities? Yes (é No( }

F. If your answer is YES,

I, What steps did you take? sa to \ df G MK tr §
Dual 6606[ Strmets

 

2, What was the result? They de tof wR SL
dase’ Lak.
HL. Parties:
(In item A below, place your name in the first blank and place your present
address in the second blank. Do the same for additional plaintiffs, if any.)

A. Name of plaintiff Cre on W/IAS bat A oke “4
Address_{ | ~{( - Lbyacin S4 Erast LE laalwe st No (L377 O

(in item B below, place the full name and address of each defendant)

B. List all defendants’ names and the addresses at which each defendant may be served.
Plaintiff must provide the address for each defendant named.

Defendant No. I Ry Kew % iL g ‘i fe ne C7 (5

[LO-10- Hazen sh
Brest E |rahevs Wy | LL 3°ce

Defendant No. 2 Rikers Ts [Qined Juda Cenbey-
lbO © Yt St
East Flakes? Wf (1370

Defendant No. 3

 

 

 

Defendant No. 4

 

 

 

Defendant No. 5

 

 

 

[Make sure that the defendants listed above are identical to those listed in the caption on page 1}.

3

 
THE CITY OF NEW YORK
OFFICE OF THE COMPTROLLER
1 CENTRE STREET
NEW YORK, N.Y. 10007-2341

 

SCOTT M. STRINGER
COMPTROLLER

12/12/18

Gregory Washington 349-1807162
li-11 Hazen Street C-74
East Elmhurst, NY. 11370

Re: Claim # 2018P1002125
Dear Mr. Washington:

| am writing in response to your letter inquiring about the status of your claim. Please be
advised that your claim is still under investigation.

Please be advised that General Municipal law (GML, Section 50i) requires that you
commence legal action within 1 year and 90 days from your date of incident.

If you have any questions, please feel free to contact me at 212-669-4765.

Sincerely,

Chat Maa
Charles Castaldo

Claim Specialist I]

 
VV. Statement of Claim:

(State briefly and concisely, the facts of your case. Include the date(s) of the event(s) alleged as
well as the location where the events occurred. Include the names of each defendant and state
how each person named was involved in the event you are claiming violated your rights. You
need not give any legal arguments or cite to cases or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. You may use additional
8 %4 by 11 sheets of paper as necessary.)

i ited | 2 Dim g tefban nay purele IME in 2k pra bhins
Oabe original . APC of Lae} > i eet
ACcCtryY 017 i owas then anecsheed pn Dee 2 Ser petry be neta
but tJ hie ch J Yesatue gh = etn de fecenel Lats servect 4! pati thes

£ a tare l ine pled wa Dec Y Aina ( ha nay iuvas otfor
bec iY a) hee iY Dev asf Fore ( tan SAS Adie & aceucved
whit Des ue DOM naphiclh “aals| th wank hay Apes

YALE aan Cxyn rebeere Rabe De gal Rei. &n Det dG
Qo als Cbs. woS fait § chi Snais staf es suwrtat | Cec ch

Ty mas mol vel 45 col Wir val \ Sty (Oo DEVS

Ty Ae Sf De snrganled Hae the » pat - Sin ss he «J

1 das, Z| ett On 2 ew le.

   

 

IV.A If you are claiming injuries as a result of the events you are complaining about,
describe your injuries and state what medical treatment you required, Was
medical treatment received?

 

 

 

 

 

 
V. Relief:

State what relief you are seeking if you prevail on your complaint,

— would t\Ge Cp be jot vol VIN SAF ha uy

 

tov each oc rh eer obo aa aad

 

“hee held suer Wee MAAK PR an
a

vw |
LY te VER .

 

 

I declare under penalty of perjury that on LS” 2© FI delivered this
(Date)
complaint to prison authorities to be mailed to the United States District Court for the Eastern

District of New York.

_
Signed this_ {D> day of hae , 20 LY. I declare under penalty of

perjury that the foregoing is true and correct.

‘Signatwe AC Plaintiff

eb ga

 

RADE - CN
iis Wo Haver Sh
fast Fincher sl, LU3/O

Address

BUY SO 2/62

Prisoner 1D#

 

 
